Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  156319                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SUZANNE RUBBA and DANIEL                                                                           Elizabeth T. Clement,
  LeBLANC, Personal Representatives for                                                                               Justices
  the Estate of PATRICIA E. LeBLANC,
                 Plaintiffs-Appellees,
  v                                                                 SC: 156319
                                                                    COA: 330416
                                                                    Macomb CC: 2013-002255-NH
  EUGENE J. AGNONE, M.D., CHAKRPANI
  RANGANATHAN, M.D., MICHIGAN
  CANCER SPECIALISTS, PLC, and MACOMB
  NEUROLOGY ASSOCIATES, PC,
             Defendants,
  and
  MICHAEL F. ROMANELLI, M.D., and
  WOODS CARDIOVASCULAR INTERNAL
  MEDICINE ASSOCIATES, PC,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 6, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2018
           d0321
                                                                               Clerk